Title: From Thomas Jefferson to Francis Taylor, 13 February 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
Richmond Febry 13th. 1781.

The claim of the souldiers to discharges is by no means well founded as many of their enlistments were during the continuance of the Convention troops in this State, and others during their continuance in Albermarle. No occasional exit from the County with an intention to return can be considered as having broken off their continuance in the County and determined the enlistments. As however I conceive that these troops will be removed, I wish it were possible to re-inlist these men for the war. The bounty allowed is 2000 dollars. The Treasury indeed is not at this time in condition to advance any money; but as the Assembly meets within three weeks for this very purpose I hope that within a somewhat longer space it will be replenished; this will in a great measure disappoint Mr. Martin’s present application for money during the same interval. We have it not in our power to furnish the cloathing required at present. I have formerly mentioned to you the provision made last Summer by the Executive to obtain cloathing. I have now the pleasure to assure you that I have received late information that it will certainly be with us during the course of the two ensuing months and so escorted as not to fear a capture. The arrival of this will furnish all our troops plentifully.
Congress having determined newly to model their forces, the Baron Steuben is now he[re on th]at business. The Ass[embly] have directed the Executive to have the same done as to the State-troops. Your regiment being in Continental service will be submitted to Baron Steuben: till this be done, which however will be done within a few Days, no promotions can take place. Be so good as to inform the Gentlemen of your Regiment who wrote to me on this subject that it will not be in my power to give an answer to their Letter till this arrangement is made. Some workmen in your neighbourhood will I beleive receive orders to take some of your damaged Arms. Be pleased to let them have those which require the greatest repairs and let the rest be boxed and sent here immediately. Mr. Mar[tin] will consult with Mr. Armistead what is to  be done with the damaged cloathing; the price of the blankets used by the officers must be settled with the same gentleman. Mr. Brown received money about a fortnight ago sufficient to lay in animal food for your post for three months. Meal he is enabled to provide under the provision law.

T.J.

